ALDRICH, District Judge.
I concur in the result. I reach this conclusion with considerable hesitation, and I base my concurrence solely upon the ground that, at the time the contract was made, congestion and delay at the port of discharge must, under the circumstances, have been contemplated by the parties as something reasonably to be expected and likely to occur, and that notwithstanding this the consignees entered into a stipulation for demurrage, and, further, upon the idea that the consignees in an active and substantial way participated in the congestion, and therefore contributed to the cause which occasioned the delay. In other words, the consignees helped to create a situation which they claim should operate to relieve them from their demurrage stipulation.
The consignees having the right to designate the place of discharge, and having designated a certain wharf, I seriously question whether it should be held that they ought, in the emergency, to have resorted to the alternative of receiving the cargoes in lighters, upon barges, or at other wharves where the coal was not wanted. See Crawford v. Wilson (1895) 1 Com. Cases, 154, and the same case on appeal, at page 277 of the same volume; the Milverton S. S. Co. v. Cape Town Gas Co. (1897) 2 Com. Cases, 281; Aktieselskabet Argentina v. Von Laer, 19 T. L. R. 151; Carver’s Carriage by Sea (3d Ed.) p. 297, § 258a.
The strike being remote from the immediate cause of delay, that of the congested harbor, to which intervening and independent causes had contributed, relief from the consignees’ stipulation for demur-rage would come, if at all, under the clause which renders the demurrage stipulation inoperative, when the delay results from “any other causes or accidents beyond the control of the consignees.” Under this sweeping form of expression, and in view of its context, I doubt very much whether an efficient cause of delay like the one in question would be excluded from its operation by the doctrine of ejusdem generis.
In this case the delay resulted from a very unusual, if not an unprecedented, congestion of Boston Harbor, and, speaking generally, I should think the congestion was sufficiently potential as a cause of delay to relieve the consignees from demurrage under the exemption clause to which I have referred. But, when the charter party was executed, both parties knew of the strike and of the imperative necessity and demand for unusual and extraordinary shipments of .foreign and other coal, and must have contemplated possible, if not probable, congestion and consequent delay at the harbor of discharge. This being so, the parties must have contracted with reference to-such delay as a possible or probable incident of the situation. It would thus, upon the whole, at least seem probable that the parties, at the time the contract was made, could not have intended such contemplated cause of possible or probable delay as one which should *415suspend the stipulation for demurrage into which they were at the very moment entering. Therefore, in such peculiar circumstances, and upon reasonable construction, it would follow that the congestion was not in the nature of an unforeseen and uncontrollable cause of delay of a character to operate, under the exemption provision with reference to causes other than strikes, lockouts, and civil commotions, as an overthrow of the stipulation for demurrage into which the parties entered.
Moreover, at the time in question, the consignees had several heavy-draft, coal-laden vessels in the harbor, and two or more in the immediate field of the congestion which was causing the delay. As a consequence, the consignees were actively contributing, in a measurable degree, to the creation of a situation which they set up as a ground which should relieve them from their demurrage stipulation Being thus in the rush which created the congestion, they are not in a position to set it up in their own behalf as a cause relieving them from demurrage under the exemption clause to which I have referred.